DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 5 April 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 1-23 are pending.
Claims 1-23 are examined on the merits in this prosecution.


CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2003/0021850 A1; cited hereinafter as “Xu-A”), in view of Xu (CN1404835A; citations below refer to the English translation provided by EPO and Google; Chinese version cited on IDS dated 11-26-2019; referred hereinafter as “CN1404835”).
Claim 1 is directed to “Use of a pharmaceutical composition in the preparation of medicaments of anti-HP, wherein the pharmaceutical composition is a pharmaceutical composition suitable for oral administration, comprising a homogenous mixture of edible oil, beeswax and -sitosterol, wherein the beeswax in the composition forms microcrystals, the content of the beeswax is 0.5 to 50% and the content of the -sitosterol is 0.1 to 20% by weight based on the total weight of the composition.”
Xu-A teaches a composition comprising a sterol compound, preferably -sitosterol dissolved in an edible oil such a sesame oil at a concentration of 2-6% (pg 3, [0027]; pg 4, [0043]; pg 7, [0097]-[0098]); and a wax, preferably beeswax in an amount of 1% to 20% (pg 3, [0029] and [0030]). In each instance, the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, and a prima facie case of obviousness exists. MPEP 2144.05 (I). 
For the claims 1 and 3 limitation of “2 to 5% of Scutellaria baicalensis extract having 0.1 to 0.5% of baicalin,” Xu-A teaches the composition may comprise an extract of huangqin (Scutellaria baicalensis) in an amount of 2-60% (pg 5, [0052]), overlapping the claimed range. Xu-A teaches the extract of huangqin in the oil comprises baicalin at a concentration ranging from about 0.001 to 2% (pg 5, [0059]), overlapping the claimed range. 
For the claims 1 and 3 limitation of “2 to 5% of Cortex Phellodendri extract having 0.1 to 1% of obaculactone,” Xu-A teaches the composition may comprise Cortex Phellodendri extract  containing obaculactone at a concentration ranging from about 0.1 to 2% by weight, more preferably about 0.2 to 1% by weight, and most preferably about 0.5% to 1 % by weight.
For the limitation in claims 1 and 3 of “2 to 10% of earthworm extract by weight based on the total weight of the composition,” Xu-A teaches earthworm extract in an amount of 2-60% (pg 44, claim 57).
For the claim 1 limitation of a “homogeneous mixture,” Xu-A teaches the inventive mixture may be dissolved in a suitable liquid prior to insertion into a capsule (pg 29, [0434]).
For the claim 1 limitation of “medicaments of anti-HP,” Xu-A teaches (pg 18):

    PNG
    media_image1.png
    222
    333
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    451
    374
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    342
    381
    media_image3.png
    Greyscale


The teachings of [0319] further meet the limitations of claim 2.
For claims 6-7, Xu-A teaches the claimed amount -sitosterol, namely 2-6%, as discussed above.
For claims 8-10, Xu-A teaches beeswax in an amount of 1% to 20% (pg 3, [0029] and [0030]), overlapping or within the ranges claimed.
For claim 11, Xu-A teaches sesame oil is the preferred edible oil (pg 3, [0027]).
For claim 12, Xu-A teaches the composition can contain propolis, in an amount from 1-20% (pg 4, [0034]), within the claimed range.
For claim 13, Xu-A teaches the composition preferably contains less than 1% water (pg 4, [0035]), the claimed range.
For claim 14, Xu-A teaches the composition may be in the form of tablets, pills, capsules, emulsions, liquids, gels, syrups, suspensions and the like, for oral ingestion (pg 4, [0036]).
For claim 15, Xu-A teaches the composition may comprise an extract of Scutellaria obtained from one or more members of Scutellaria viscidula Bunge, Scutellaria amoena, Scutellaria rehderiana Diels, Scutellaria ikonnikovii Juz, Scutellaria likiangensis Diels and Scutellaria hypericifolia Lev of Labiatae Family (pg 30, [0450]).
For claim 16, Xu-A teaches the inventive composition may the bark of huangbai, obtained from the plant selected from one or more members of the group of Phellodendron chinense Schneid, Phellodendron Chinense Scheid var. glabriusculum Schneid, Phellodendron chinense Schneid var. omeiense, Phellodendron Schneid var. yunnanense Huang and Phellodendron chinense Schneid var. falcutum (pg 30, [0451]).
For claim 17, Xu-A teaches the composition may comprise Coptis chinensis (huanglian).
For claim 20, Xu-A teaches beeswax in an amount of 1-20% (pg 43, claim 20); sterol in an amount of at least 1% (pg 43, claim 1); obaculactone in an amount of 0.001-2% (pg 43, claim 36); baicalin in an amount of from 0.001 to 2% (pg 43, claim 32); and berberine in an amount of from 0.001 to 2% (pg 5, [0057]); in each instance, the amounts taught by Xu-A overlap the claimed range.
Xu-A does not teach the claim 1 limitation of “beeswax in the composition forms microcrystals”; the amount of Coptis chinensis comprising berberine  recited in claim 17; the presence of Scutellaria baicalensis extract, Cortex Phellodendri extract, and Coptis chinensis in sesame oil; the elements of claim 19; or the method of formation of the beeswax composition recited in claims 22-23.
CN1404835 teaches the missing elements of Xu-A.
CN1404835 teaches a method and composition for tissue repair and regeneration of mucosal tissues of the gastrointestinal tract, especially treatment of gastrointestinal dysfunction, such as gastritis, peptic ulcer, reflux esophagitis, dyspepsia and gastric cancer, and to reconstruct the physiological structure and function of mucosal tissue (pg 2, [0003]). CN1404835 teaches mucus secretion protects the cells in the stomach and duodenum from acid or enzyme damage, and when there is a deficit of mucus secretion the inner walls of the stomach and duodenum will eventually be eroded, leading to ulcers (pg 2, [0004]). CN1404835 also teaches that such intestinal mucosal layer damage can be caused by infectious organisms (pg 3, [0005]).
CN1404835 teaches that the microcrystals of beeswax may be more likely to mix with mucus in the gastrointestinal tract than large particles or beeswax with a pigeon nest structure (pg 28, [0161]).
For claims 1 and 3, CN1404835 teaches the wax (such as beeswax) is present in an amount of from 3-30%, within the ranges claimed in claims 1 and 3, and forms microcrystals (pg 6, [0024]). For claim 4, Xu-A teaches the method is useful for treating cancer of the gastrointestinal tract (pg 17, [0307]). For claim 5, Xu-A teaches the method is useful for treating Helicobacter pylori infection (pg 17, [0308]).
For the limitation of “2-5% of Coptis chinensis extract having 0.1 to 1% of berberine” recited in claims 1 and 3, CN1404835 teaches an extract of Coptis chinensis in an amount of 1-50% by weight of Coptis in sesame oil (pg 8, [0040], wherein the composition contains berberine in a range of 0.001%-2% (pg 8, [0041]), overlapping the claimed range.
For the claims 1 and 3 limitation of “2 to 10% of Pericarpium papaveris extract having 0.1 to 1% of narcotoline,” CN1044835 teaches the composition may include Papaviris (poppy) in an amount of 2-10% (pg 9, [0048]), while Xu-A teaches the composition may contain poppy (pg 32, [0476]) and narcotoline at a concentration of about 0.001% to 2% (pg 5, [0058]).
 For claim 18, CN1404835 also teaches a pharmaceutical composition comprising a mixture of Scutellaria baicalensis, Phellodendron cortex and Coptidis in edible oil (pg 52, claim 39), wherein sesame oil is a preferred edible oil (pg 55, claim 77).
For claim 21, CN1404835 teaches the length of the beeswax microcrystals is 5-70 microns (pg 53, claim 54), within the claimed range.
For claim 22, CN1404835 teaches “at least two microcrystals of beeswax in the composition are polymerized to form a microcrystalline complex” (pg 53, claim 49).
For claim 23, CN1404835 teaches “the beeswax microcrystals are sufficiently uniformly dispersed in the edible oil” (pg 53, claim 50).
The person of ordinary skill would have had a reasonable expectation of success in formulating the composition of the method of Xu-A with beeswax microcrystals because Xu-A teaches a pigeon nest structure and CN1404835 teaches that the microcrystalline array of beeswax, comprising microcrystals in the claimed size range and in the form of a microcrystal composite, may be more likely to mix with mucus in the gastrointestinal tract than large particles or beeswax with a pigeon nest structure, improving the activity of the method. 
Regarding the amount of Coptis chinensis comprising berberine  recited in claim 17 and the presence of Scutellaria baicalensis extract, Cortex Phellodendri extract, and Coptis chinensis in sesame oil recited in claim 18, the person of ordinary skill would have had a reasonable expectation of success in formulating the composition of the method of Xu-A with the amounts taught by CN1404835 because the method of CN1404835 teaches these amounts and formulation method are useful in treating damage to the mucosal tissue of the gastrointestinal tract such as ulcers that may be caused by an infectious agent, and Xu-A teaches a method comprising the claimed mixture of sesame oil, beeswax, and -sitosterol is useful in treating gastric ulcers specifically caused by the infectious agent Helicobacter pylori. 

Examiner’s Reply to Attorney Arguments dated 4/5/2022
The applicant argues Xu-A does not teach a method of treating H. pylori and is instead directed to a composition for promoting cell growth, tissue repair and organ regeneration. The applicant further argues that there is no expectation of success of “anti-HP” by utilizing the method of Xu-A.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. In claim 2, the applicant discloses that the term “anti-HP” “refers to make the HP unable to grow and reproduce, make the HP reproduction slowly, make the HP variation, make the HP death and/or make the reduction of the HP pathogenicity.” In paragraphs [0316] to [0319] of Xu-A (shown above), Xu-A teaches the composition: provides “defense against H. pylori infection” ([0316]); “create[s] an environment that is hostile to H. pylori” ([0316]); improves “the ulcerous conditions that are favorable to H. pylori…and therefore indirectly inhibit the growth of the bacteria” ([0317]); provides “methods and composition of the present invention [that] can be used in the treatment of H. pylori infection” ([0318]); and “can be used to inhibit adhesion to or colonization of the mucosa by H. pylori” ([0319]). As such, the composition of Xu-A discloses most if not all of the claimed methods referring to the term “anti-HP” in claim 2, and therefore one of ordinary skill would have an expectation of success in utilizing the teachings of Xu-A for anti-HP.
The applicant argues that neither Xu-A nor CN1404835 (Xu) teach the composition recited in the claimed method.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The rejection is based on the cited combination of references, not on one reference or the other. As set forth in MPEP 2145(IV), “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” The claim rejection cited above is based on two references; as such, a reply that is limited to what one of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually.
The applicant argues the secondary reference CN1404835 teaches a method or composition to repair and promote gastrointestinal mucosal regeneration, and does not involve anti-HP. The applicant alleges that CN1404835 also relates to a totally different technical problem from the present invention.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Secondary reference CN1404835 clearly teaches treatment of H. pylori; as set forth in paragraph [0078], “the composition of the present invention can effectively inhibit the toxicity by changing the morphology of the gastric Helicobacter pylori,” and “the ulcerative environment conducive to the residence of Helicobacter pylori in the stomach is destroyed, thereby indirectly inhibiting the growth of this bacteria.” CN1404835 teaches in paragraph [0135] that “The composition of the present invention can be used to inhibit Helicobacter pylori from adsorbing or forming colonies on the mucosa.” As such, CN140835 teaches the method of “anti-HP” as recited in claim 2.
The applicant argues that neither Xu-A nor Xu provide the specific examples to determine the inhibiting effect on H. pylori, and concludes that “even if the person skilled in the art combined the cited references, there would be no expectation of success.”
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. The rejections cited above over Xu-A and CN1404835 are, permissibly, over the prior art references’ broad disclosure instead of preferred embodiments. See MPEP 2123(I). As set forth in this section of the MPEP, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art.” Both Xu-A and CN1404835 teach compositions that clearly and unambiguously meet the claimed limitations of a method for anti-Helicobacter pylori. As such, the rejection set forth above meets the exemplary rationale of combining prior art elements according to known methods to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I).

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612